FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 14, 2022

                                      No. 04-22-00471-CV

            IN THE INTEREST OF N.N.M., J.J.C JR. A/K/A J.J.S.-M., Children

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00916
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER
       On August 1, 2022, appellant filed a notice of appeal stating her intent to appeal an
“order of termination or conservatorship . . . signed on July 27, 2022 by the Honorable Associate
Judge Kimberly Burley.” Because the clerk’s record did not contain an order terminating
appellant’s parental rights, this court ordered appellant to show cause in writing why this appeal
should not be dismissed for lack of jurisdiction. All other appellate deadlines were held in
abeyance pending further order of this court.

        On September 6, 2022, a supplemental clerk’s record was filed containing a written,
signed Order of Termination, rendered on May 4, 2022, and ministerially signed on July 27,
2022.
        This appeal is REINSTATED on the court’s docket. Appellant is ORDERED to file her
brief no later than September 26, 2022.

       It is so ORDERED on September 14, 2022.

                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT